DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Foreign priority is not claimed for this application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/11/2021 has been entered.
Response to Arguments
Applicant’s arguments, see Remarks, filed 12/11/2021, with respect to the rejection of the claim recitation wherein the wall construction comprises a laminate of multiple layers of fabric or tape made of axially-oriented elongated thermoplastic fibers, where flat fabric shapes, layup geometry, and final radome thickness are utilized to construct a radome geometry, multiple radio frequencies transparency, said radome adapted to withstand impact by blunt objects and ballistic projectiles and resistance to absorb water have been fully considered and are persuasive.  The examiner agrees that the reference Kolak does not specifically disclose “axially” oriented elongated thermoplastic fibers nor does Kolak specifically disclose resistance to water absorption as a means to protect an antenna device.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corodova (Pub No. US 2014/0078016) hereafter referred to as Corodova.

Regarding claim 1, Corodova discloses:
a rugged radome (a radome made of materials which show good ballistic performance; paragraphs [0052, 0085, 0130]) comprising: 
a wall construction comprising a laminate of multiple layers of fabric or tape made of axially-oriented elongated thermoplastic fibers (a radome wall may be made of a laminate that contains at least one layer of polymeric fibers forming a fabric, the fibers being unidirection and may be polymeric tape, and may include a thermoplastic material such as polypropylene; paragraphs [0036, 0039, 0041, 0044, 0084)), 
where flat fabric shapes, layup geometry, and final radome thickness are utilized to construct a radome geometry (a radome having a geodesic structure is created using the laminate with the thickness having a range between 100 microns and 300 mm, and the fabric may be shaped in a mold to obtain the three dimensional shaped assembly using female and male planar parts; paragraphs [0081, 0086, 0118]), 

said radome adapted to withstand impact by blunt objects and ballistic projectiles (a radome made of materials which show good ballistic performance and withstand impacts from windblown debris; paragraphs (0004, 0052, 0085, 0130]), and 
resistance to absorb water (the material is sealed with silicone rubber to prevent water absorption and to resist weather; paragraphs [0004, 0166)).

Regarding claim 2, Corodova discloses:
wherein rugged radome closure is transparent to radio frequency electromagnetic radiation (a radome shows good electromagnetic transparency over a large bandwidth in the range of 1-130 GHz; paragraph (0017, 0023]) and 
provides impact and ballistic protected interior space (a radome made of materials which show good ballistic performance and withstand impacts from wind blown debris to protect an internal antenna; paragraphs [0004, 0052, 0085, 0130)).

Regarding claim 3, Corodova discloses:
wherein said thermoplastic fibers are comprised of High Density Polyethylene, Ultra High molecular Weight Polyethylene, Polypropylene, Aramid or any combination thereof (the fibers may include a thermoplastic material such as polypropylene; paragraphs [0036, 0039, 0041, 0044, 0084)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA J LINDGREN BALTZELL whose telephone number is 571-272-5918. The examiner can normally be reached 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon Levi can be reached on 571-272-2105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREA LINDGREN BALTZELL/Primary Examiner, Art Unit 2845